May 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          MICHAEL GRAY, Appellant

NO. 14-12-00183-CV                          V.

                  CITY OF GALVESTON, TEXAS, Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, City of
Galveston, Texas, signed, January 20, 2012, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, City of Galveston, Texas.

      We further order this decision certified below for observance.